DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 14, 17–19, 21, 27 and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2020/0021940 (published 16 January 2020) (“Choueiri”) and Inverse Square Law, Sound, https://web.archive.org/web/20000617055113/http://hyperphysics.phy-astr.gsu.edu/hbase/Acoustic/invsqs.html (archived 17 June 2000) (last accessed 18 November 2022) (“Hyperphysics”).
Claims 3, 10–13, 15, 20, 28 and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Choueiri; Hyperphysics and US Patent Application Publication 2016/0007132 (published 07 January 2016) (“Peters”).
Claims 16 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Choueiri; Hyperphysics and US Patent Application Publication 2017/0011751 (published 12 January 2017) (“Fueg”).
Claim 1 is drawn to “a device.” The following table illustrates the correspondence between the claimed device and the Choueiri reference.
Claim 1
The Choueiri Reference
“1. A device comprising:
The Choueiri reference describes a system for virtually navigating sound fields by interpolating signals from an array of microphone assemblies. Choueiri at Abs., ¶¶ 2–8.
“a memory configured to store audio data and location data associated with a plurality of audio streams; and
“one or more processors coupled to the memory, and configured to:
Choueiri’s system includes a processor 52. Id. at ¶¶ 29, 30, FIG.6. One of ordinary skill in the art would have recognized that processor 52 represents a conventional programmable computer that includes a memory and processor. See id. at ¶¶ 56, 57, FIG.6 (describing the use of a mouse and keyboard, or headset, for interfacing with processor 52 and its execution of MATLAB toolboxes for audio decoding and reproduction.)
Further, Choueiri describes inputting and processing audio data (e.g., spherical harmonic coefficients (SHC)) and microphone assembly location data associated with a plurality of                                             
                                                N
                                            
                                         audio streams recorded by                                             
                                                N
                                            
                                         microphone assemblies to produce interpolated SHC. Id. at ¶ 16, FIG.1. The nature of a conventional computer inherently involves storing the audio data and location data while processing the data.
“obtain a first location of a first audio stream that includes an audio source;
“obtain a second location of a second audio stream that includes the audio source;
The SHC interpolation process performed by processor 52 similarly involves a step 10 of obtaining at least first and second locations of                                             
                                                N
                                            
                                         microphone assemblies. Id. at ¶¶ 15, 16, FIG.1.
“generate a first direction vector originating at the first location, based on a location of the audio source and the first location, and an inverse based on an energy of the audio source at the first location;
“generate a second direction vector originating at the second location, based on the location of the audio source and the second location, and an inverse based on an energy of the audio source at the second location; and
Step 10 further includes generating                                             
                                                N
                                            
                                         direction vectors from each of                                             
                                                N
                                            
                                         microphone assemblies to each sound source. Id. at ¶¶ 15, 17, FIG.2. Each vector inherently includes a direction component and a distance component that forms the radius used to define the valid region of each microphone assembly. See id. at FIG.2.
Choueiri’s processor 52 determines the vectors’ distance component through conventional distance measurements. Id. at ¶ 15. Choueiri does not describes the claimed use of an inverse based on the energy of audio source at the first and second locations of the first and second audio streams.
“determine parameters that describe a vector field based on the first direction vector and the second direction vector.”
Choueiri’s processor 52 determines a vector field, such as a set of valid microphone assemblies, from each of the                                             
                                                N
                                            
                                         vectors from each of the                                             
                                                N
                                            
                                         microphone assemblies to each sound source. Id. at ¶ 17, FIGs.1, 2. Processor 52 then calculates a set of parameters. For example, processor 52 generates interpolated SHCs from the SHCs belonging to each microphone in the set of valid microphone assemblies. Id. at ¶¶ 18, 19, FIG.1. As another example, processor 52 generates a set of interpolation weights, valid microphone assembly positions and SHCs from valid microphone assemblies in order to then generate the interpolated SHCs. Id.

Table 1
The table above shows that the Choueiri reference describes a system corresponding to the claimed device. Choueiri’s system differs from the claimed device because Choueiri does not calculate distance between its microphone assemblies and a sound source based on an inverse energy of the audio source at the locations of the microphone assemblies.
The differences between the claimed device and Choueiri’s system are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Hyperphysics article teaches that sound intensity is inversely proportional to the square of distance. This basic principle further teaches that distance is inversely proportional to the square root of intensity. One of ordinary skill would have reasonably understood that distance may be estimated from the square root of intensity, or energy. With this knowledge one of ordinary skill would have recognized that the distance component of                         
                            N
                        
                     vectors (e.g., vectors representing the direction and distance between                         
                            N
                        
                     microphone assemblies and at least one sound source) may be estimated, at least in a relative sense among vectors in the same field, from the square root of energy. Accordingly, it would have been obvious to generate Choueiri’s vectors (which include a direction and a distance component) based on the locations of                         
                            N
                        
                     microphone assemblies, the location of a sound source and the inverse energy of the source at each of the                         
                            N
                        
                     microphone assemblies. For the foregoing reasons, the combination of the Choueiri and the Hyperphysics references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the one or more processors are further configured to: render an audio soundfield based on the parameters and a user location.”
Similarly, Choueiri’s processor 52 includes modules to render an audio soundfield with a loudspeaker array 58, headphones 60 or stereo speakers 62 based on the interpolated SHCs generated from a set of interpolation weights and a listening, or user, position. Choueiri at ¶¶ 29–32, FIG.6. For the foregoing reasons, the combination of the Choueiri and the Hyperphysics references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“further comprising: a transmitter configured to transmit the parameters to a rendering device.”
The Choueiri reference describes a processor 52 configured to generate the claimed parameters, such as a set of interpolated SHCs or as a set of interpolation weights, valid microphone assembly positions and SHCs from valid microphone assemblies. Choueiri at ¶¶ 29–32, FIG.6. Processor 52 then renders audio for reproduction through a multi-channel speaker array 58, a set of headphones 60 or a set of stereo speakers 62. Id. Choueiri does not transmit the claimed parameters to a rendering device.
The Peters reference, like Choueiri, is drawn to spatial recording and rendering of audio. Peters at ¶¶ 5, 6, 34–43, FIG.2. In Peters, a content creating device 12 record, edits and encodes audio into a portable bitstream 22 that is then transmitted to a content consumer device 14 having an audio decoding device 24 and renderer 22. Id. This would have reasonably suggested modifying Choueiri’s system, such that processor 52 would not have to be configured for content rendering. Rather, processor 52 may be dedicated to spatial audio content recording and creation while an attached device would provide handle rendering. For the foregoing reasons, the combination of the Choueiri, the Hyperphysics and the Peters references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein as part of determining the parameters, the one or more processors are configured to perform a regression or least means square of the first direction vector and the second direction vector.”
Similarly, Choueiri generates a regression analysis to generate a regularized matrix pseudoinverse through SVD. Choueiri at ¶¶ 20–22, FIG.3. (Cf. Spec. at ¶ 163.) For the foregoing reasons, the combination of the Choueiri and the Hyperphysics references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein the device comprises a mobile handset.”
The Choueiri reference describes a processor 52 configured to generate the claimed parameters, such as a set of interpolated SHCs or as a set of interpolation weights, valid microphone assembly positions and SHCs from valid microphone assemblies. Choueiri at ¶¶ 29–32, FIG.6. Processor 52 then renders audio for reproduction through a multi-channel speaker array 58, a set of headphones 60 or a set of stereo speakers 62. Id. Choueiri does not transmit the claimed parameters to a rendering device.
The Peters reference, like Choueiri, is drawn to spatial recording and rendering of audio. Peters at ¶¶ 5, 6, 34–43, FIG.2. In Peters, a content creating device 12 record, edits and encodes audio into a portable bitstream 22 that is then transmitted to a content consumer device 14 having an audio decoding device 24 and renderer 22. Id. This would have reasonably suggested modifying Choueiri’s system, such that processor 52 would not have to be configured for content rendering. Rather, processor 52 may be dedicated to spatial audio content recording and creation while an attached device would provide handle rendering. Further, Peters suggests implementing a content consumer device as a mobile handset, such as a smart phone. Peters at ¶ 38, FIG.2. For the foregoing reasons, the combination of the Choueiri, the Hyperphysics and the Peters references makes obvious all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“wherein the device comprises a virtual assistant.”
The Choueiri reference describes a processor 52 configured to generate the claimed parameters, such as a set of interpolated SHCs or as a set of interpolation weights, valid microphone assembly positions and SHCs from valid microphone assemblies. Choueiri at ¶¶ 29–32, FIG.6. Processor 52 then renders audio for reproduction through a multi-channel speaker array 58, a set of headphones 60 or a set of stereo speakers 62. Id. Choueiri does not transmit the claimed parameters to a rendering device.
The Peters reference, like Choueiri, is drawn to spatial recording and rendering of audio. Peters at ¶¶ 5, 6, 34–43, FIG.2. In Peters, a content creating device 12 record, edits and encodes audio into a portable bitstream 22 that is then transmitted to a content consumer device 14 including an audio decoding device 24 and renderer 22. Id. This would have reasonably suggested modifying Choueiri’s system, such that processor 52 would not have to be configured for content rendering. Rather, processor 52 may be dedicated to spatial audio content recording and creation while an attached device would provide handle rendering. Further, Peters suggests implementing a content consumer device as a mobile handset, such as a smart phone. Peters at ¶ 38, FIG.2. The Examiner takes Official notice of the inclusion of virtual assistant software in smart phones. Accordingly, it would have been obvious to include virtual assistant software in a smart phone embodiment of a content consumer device 14. For the foregoing reasons, the combination of the Choueiri, the Hyperphysics and the Peters references makes obvious all limitations of the claim.
Claim 12 depends on claim 1 and further requires the following:
“wherein the audio data is encoded audio data and the one or more processors are further configured to:
“decode the encoded audio data associated with the first audio stream and the second audio stream to determine decoded audio data and
“wherein the device further comprises a demultiplexer configured to demultiplex the encoded audio data and the location data from a bitstream.”
The Choueiri reference describes a processor 52 configured to generate the claimed parameters, such as a set of interpolated SHCs or as a set of interpolation weights, valid microphone assembly positions and SHCs from valid microphone assemblies. Choueiri at ¶¶ 29–32, FIG.6. Processor 52 then renders audio for reproduction through a multi-channel speaker array 58, a set of headphones 60 or a set of stereo speakers 62. Id. Choueiri does not transmit the claimed parameters to a rendering device.
The Peters reference, like Choueiri, is drawn to spatial recording and rendering of audio. Peters at ¶¶ 5, 6, 34–43, FIG.2. In Peters, a content creating device 12 record, edits and encodes audio into a portable bitstream 22 that is then transmitted to a content consumer device 14 having an audio decoding device 24 and renderer 22. Id. This would have reasonably suggested modifying Choueiri’s system, such that processor 52 would not have to be configured for content rendering. Rather, processor 52 may be dedicated to spatial audio content recording and creation while an attached device would handle rendering. The content creating device, for example, Choueiri’s processor 52 would encode and multiplex the microphone assembly SHCs and location data for transmission as a bitstream to a content consumer device. The content consumer device would then demultiplex and decode the bitstream to produce microphone SHCs and location data used to render the SHCs as interpolated SHCs based on the location data and a listening position. For the foregoing reasons, the combination of the Choueiri, the Hyperphysics and the Peters references makes obvious all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“wherein the one or more processors are further configured to:
“encode the audio data associated with the first audio stream and the second audio stream to determine encoded audio data, and
“wherein the device further comprises a multiplexer configured to multiplex the encoded audio data and the location data into a bitstream.”
The Choueiri reference describes a processor 52 configured to generate the claimed parameters, such as a set of interpolated SHCs or as a set of interpolation weights, valid microphone assembly positions and SHCs from valid microphone assemblies. Choueiri at ¶¶ 29–32, FIG.6. Processor 52 then renders audio for reproduction through a multi-channel speaker array 58, a set of headphones 60 or a set of stereo speakers 62. Id. Choueiri does not transmit the claimed parameters to a rendering device.
The Peters reference, like Choueiri, is drawn to spatial recording and rendering of audio. Peters at ¶¶ 5, 6, 34–43, FIG.2. In Peters, a content creating device 12 record, edits and encodes audio into a portable bitstream 22 that is then transmitted to a content consumer device 14 having an audio decoding device 24 and renderer 22. Id. This would have reasonably suggested modifying Choueiri’s system, such that processor 52 would not have to be configured for content rendering. Rather, processor 52 may be dedicated to spatial audio content recording and creation while an attached device would handle rendering. The content creating device, for example, Choueiri’s processor 52 would encode and multiplex the microphone assembly SHCs and location data for transmission as a bitstream to a consumer device capable of decoding and rendering the SHCs as interpolated SHCs based on the location data and a listening position. For the foregoing reasons, the combination of the Choueiri, the Hyperphysics and the Peters references makes obvious all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:
“wherein at least one of the first audio stream and the second audio stream is an ambisonic stream.”
Choueiri’s streams, recorded by its microphone assemblies, are ambisonic streams encoded as spherical harmonic coefficients (SHCs). Choueiri at ¶¶ 8, 15, 16, FIGs.1, 2. For the foregoing reasons, the combination of the Choueiri and the Hyperphysics references makes obvious all limitations of the claim.
Claim 15 depends on claim 1 and further requires the following:
“wherein at least one of the first audio stream and the second audio stream is an audio object.”
Choueiri operates on scene-based audio, such as SHCs. The Peters reference, however, teaches alternatively operating on object-based audio. Peters at ¶¶ 24, 31, 33. Accordingly, it would have been obvious to modify Choueiri’s system to encode audio into object-based formats instead of, or in addition to, scene-based formats. For the foregoing reasons, the combination of the Choueiri, the Hyperphysics and the Peters references makes obvious all limitations of the claim.
Claim 16 depends on claim 1 and further requires the following:
“wherein the one or more processors are further configured to: beam warp the first audio stream and the second audio stream at a listener position.”
The Fueg reference teaches and suggests improving a spatial audio rendering operation by warping the soundfield so all visible objects fit within a visible range of a screen relative to a reference screen. Fueg at ¶ 7. Accordingly, it would have been obvious to add Fueg’s warping process to Choueiri’s system, configuring processor 52 so that its audio rendering includes the claimed beam warping relative to a listener position. For the foregoing reasons, the combination of the Choueiri, the Hyperphysics and the Fueg references makes obvious all limitations of the claim.
Claim 17 depends on claim 1 and further requires the following:
“wherein the one or more processors are further configured to: extrapolate a height based on the parameters.”
Similarly, Choueiri describes producing 3D sound, which requires extrapolating a height from the SHCs. See Choueiri at ¶ 2, 3, 15, FIG.2. For the foregoing reasons, the combination of the Choueiri and the Hyperphysics references makes obvious all limitations of the claim.
Claim 18 is drawn to “a method.” The following table illustrates the correspondence between the claimed method and the Choueiri reference.
Claim 18
The Choueiri Reference
“18. A method comprising:
The Choueiri reference describes a system and method for virtually navigating sound fields by interpolating signals from an array of microphone assemblies. Choueiri at Abs., ¶¶ 2–8.
“obtaining a first location of a first audio stream that includes an audio source;
“obtaining a second location of a second audio stream that includes the audio source;
Choueiri describes inputting and processing audio data (e.g., spherical harmonic coefficients (SHC)) and microphone assembly location data associated with a plurality of                                             
                                                N
                                            
                                         audio streams recorded by                                             
                                                N
                                            
                                         microphone assemblies to produce interpolated SHC. Id. at ¶ 16, FIG.1. The SHC interpolation process performed by processor 52 similarly involves a step 10 of obtaining at least first and second locations of                                             
                                                N
                                            
                                         microphone assemblies. Id. at ¶¶ 15, 16, FIG.1.
“generating a first direction vector originating at the first location, based on a location of the audio source and the first location, and an inverse based on an energy of the audio source at the first location;
“generating a second direction vector originating at the second location, based on the location of the audio source and the second location, and an inverse based on an energy of the audio source at the second location; and
Step 10 further includes generating                                             
                                                N
                                            
                                         direction vectors from each of                                             
                                                N
                                            
                                         microphone assemblies to each sound source. Id. at ¶¶ 15, 17, FIG.2. Each vector inherently includes a direction component and a distance component that forms the radius used to define the valid region of each microphone assembly. See id. at FIG.2.
Choueiri’s processor 52 determines the vectors’ distance component through conventional distance measurements. Id. at ¶ 15. Choueiri does not describes the claimed use of an inverse based on the energy of audio source at the first and second locations of the first and second audio streams.
“determining parameters that describe a vector field based on the first direction vector and the second direction vector.
Choueiri’s processor 52 determines a vector field, such as a set of valid microphone assemblies, from each of the                                             
                                                N
                                            
                                         vectors from each of the                                             
                                                N
                                            
                                         microphone assemblies to each sound source. Id. at ¶ 17, FIGs.1, 2. Processor 52 then calculates a set of parameters. For example, processor 52 generates interpolated SHCs from the SHCs belonging to each microphone in the set of valid microphone assemblies. Id. at ¶¶ 18, 19, FIG.1. As another example, processor 52 generates a set of interpolation weights, valid microphone assembly positions and SHCs from valid microphone assemblies in order to then generate the interpolated SHCs. Id.

Table 2
The table above shows that the Choueiri reference describes a method corresponding to the claimed method. Choueiri’s method differs from the claimed method because Choueiri does not calculate distance between its microphone assemblies and a sound source based on an inverse energy of the audio source at the locations of the microphone assemblies.
The differences between the claimed method and Choueiri’s method are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Hyperphysics article teaches that sound intensity is inversely proportional to the square of distance. This basic principle further teaches that distance is inversely proportional to the square root of intensity. One of ordinary skill would have reasonably understood that distance may be estimated from the square root of intensity, or energy. With this knowledge one of ordinary skill would have recognized that the distance component of                         
                            N
                        
                     vectors (e.g., vectors representing the direction and distance between                         
                            N
                        
                     microphone assemblies and at least one sound source) may be estimated, at least in a relative sense among vectors in the same field, from the square root of energy. Accordingly, it would have been obvious to generate Choueiri’s vectors (which include a direction and a distance component) based on the locations of                         
                            N
                        
                     microphone assemblies, the location of a sound source and the inverse energy of the source at each of the                         
                            N
                        
                     microphone assemblies. For the foregoing reasons, the combination of the Choueiri and the Hyperphysics references makes obvious all limitations of the claim.
Claim 19 depends on claim 18 and further requires the following:
“further comprising: rendering an audio soundfield based on the parameters.”
Similarly, Choueiri’s processor 52 includes modules to render an audio soundfield with a loudspeaker array 58, headphones 60 or stereo speakers 62 based on the interpolated SHCs generated from a set of interpolation weights and a listening, or user, position. Choueiri at ¶¶ 29–32, FIG.6. For the foregoing reasons, the combination of the Choueiri and the Hyperphysics references makes obvious all limitations of the claim.
Claim 20 depends on claim 18 and further requires the following:
“further comprising: transmitting the parameters to a rendering device.”
The Choueiri reference describes a processor 52 configured to generate the claimed parameters, such as a set of interpolated SHCs or as a set of interpolation weights, valid microphone assembly positions and SHCs from valid microphone assemblies. Choueiri at ¶¶ 29–32, FIG.6. Processor 52 then renders audio for reproduction through a multi-channel speaker array 58, a set of headphones 60 or a set of stereo speakers 62. Id. Choueiri does not transmit the claimed parameters to a rendering device.
The Peters reference, like Choueiri, is drawn to spatial recording and rendering of audio. Peters at ¶¶ 5, 6, 34–43, FIG.2. In Peters, a content creating device 12 record, edits and encodes audio into a portable bitstream 22 that is then transmitted to a content consumer device 14 having an audio decoding device 24 and renderer 22. Id. This would have reasonably suggested modifying Choueiri’s system, such that processor 52 would not have to be configured for content rendering. Rather, processor 52 may be dedicated to spatial audio content recording and creation while an attached device would provide handle rendering. For the foregoing reasons, the combination of the Choueiri, the Hyperphysics and the Peters references makes obvious all limitations of the claim.
Claim 21 depends on claim 18 and further requires the following:
“wherein determining the parameters comprises performing a regression or least means square of the first direction vector and the second direction vector.”
Similarly, Choueiri generates a regression analysis to generate a regularized matrix pseudoinverse through SVD. Choueiri at ¶¶ 20–22, FIG.3. (Cf. Spec. at ¶ 163.) For the foregoing reasons, the combination of the Choueiri and the Hyperphysics references makes obvious all limitations of the claim.
Claim 27 depends on claim 18 and further requires the following:
“wherein at least one of the first audio stream and the second audio stream is an ambisonic stream.”
Choueiri’s streams, recorded by its microphone assemblies, are ambisonic streams encoded as spherical harmonic coefficients (SHCs). Choueiri at ¶¶ 8, 15, 16, FIGs.1, 2. For the foregoing reasons, the combination of the Choueiri and the Hyperphysics references makes obvious all limitations of the claim.
Claim 28 depends on claim 18 and further requires the following:
“wherein at least one of the first audio stream and the second audio stream is an audio object.”
Choueiri operates on scene-based audio, such as SHCs. The Peters reference, however, teaches alternatively operating on object-based audio. Peters at ¶¶ 24, 31, 33. Accordingly, it would have been obvious to modify Choueiri’s system to encode audio into object-based formats instead of, or in addition to, scene-based formats. For the foregoing reasons, the combination of the Choueiri, the Hyperphysics and the Peters references makes obvious all limitations of the claim.
Claim 29 is drawn to “a non-transitory computer-readable storage medium.” The following table illustrates the correspondence between the claimed medium and the Choueiri reference.
Claim 29
The Choueiri Reference
“29. A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to:
The Choueiri reference describes a system for virtually navigating sound fields by interpolating signals from an array of microphone assemblies. Choueiri at Abs., ¶¶ 2–8. Choueiri’s system includes a processor 52. Id. at ¶¶ 29, 30, FIG.6. One of ordinary skill in the art would have recognized that processor 52 represents a conventional programmable computer that includes a memory and processor. See id. at ¶¶ 56, 57, FIG.6 (describing the use of a mouse and keyboard, or headset, for interfacing with processor 52 and its execution of MATLAB toolboxes for audio decoding and reproduction.)
Further, Choueiri describes inputting and processing audio data (e.g., spherical harmonic coefficients (SHC)) and microphone assembly location data associated with a plurality of                                             
                                                N
                                            
                                         audio streams recorded by                                             
                                                N
                                            
                                         microphone assemblies to produce interpolated SHC. Id. at ¶ 16, FIG.1.
“obtain a first location of a first audio stream that includes an audio source;
“obtain a second location of a second audio stream that includes the audio source;
The SHC interpolation process performed by processor 52 similarly involves a step 10 of obtaining at least first and second locations of                                             
                                                N
                                            
                                         microphone assemblies. Id. at ¶¶ 15, 16, FIG.1.
“generate a first direction vector originating at the first location, based on a location of the audio source and the first location, and an inverse based on an energy of the audio source at the first location;
“generate a second direction vector originating at the second location, based on the location of the audio source and the second location, and an inverse based on an energy of the audio source at the second location; and
Step 10 further includes generating                                             
                                                N
                                            
                                         direction vectors from each of                                             
                                                N
                                            
                                         microphone assemblies to each sound source. Id. at ¶¶ 15, 17, FIG.2. Each vector inherently includes a direction component and a distance component that forms the radius used to define the valid region of each microphone assembly. See id. at FIG.2.
Choueiri’s processor 52 determines the vectors’ distance component through conventional distance measurements. Id. at ¶ 15. Choueiri does not describes the claimed use of an inverse based on the energy of audio source at the first and second locations of the first and second audio streams.
“determine parameters that describe a vector field based on the first direction vector and the second direction vector.”
Choueiri’s processor 52 determines a vector field, such as a set of valid microphone assemblies, from each of the                                             
                                                N
                                            
                                         vectors from each of the                                             
                                                N
                                            
                                         microphone assemblies to each sound source. Id. at ¶ 17, FIGs.1, 2. Processor 52 then calculates a set of parameters. For example, processor 52 generates interpolated SHCs from the SHCs belonging to each microphone in the set of valid microphone assemblies. Id. at ¶¶ 18, 19, FIG.1. As another example, processor 52 generates a set of interpolation weights, valid microphone assembly positions and SHCs from valid microphone assemblies in order to then generate the interpolated SHCs. Id.

Table 3
The table above shows that the Choueiri reference describes a system corresponding to the claimed medium in many respects. Choueiri’s system differs from the claimed medium because Choueiri does not calculate distance between its microphone assemblies and a sound source based on an inverse energy of the audio source at the locations of the microphone assemblies. Further, Choueiri does not expressly describe a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to perform the claimed method.
The differences between the claimed medium and Choueiri’s system are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Hyperphysics article teaches that sound intensity is inversely proportional to the square of distance. This basic principle further teaches that distance is inversely proportional to the square root of intensity. One of ordinary skill would have reasonably understood that distance may be estimated from the square root of intensity, or energy. With this knowledge one of ordinary skill would have recognized that the distance component of                         
                            N
                        
                     vectors (e.g., vectors representing the direction and distance between                         
                            N
                        
                     microphone assemblies and at least one sound source) may be estimated, at least in a relative sense among vectors in the same field, from the square root of energy. Accordingly, it would have been obvious to generate Choueiri’s vectors (which include a direction and a distance component) based on the locations of                         
                            N
                        
                     microphone assemblies, the location of a sound source and the inverse energy of the source at each of the                         
                            N
                        
                     microphone assemblies.
As already explained, one of ordinary skill in the art would have recognized that processor 52 represents a conventional programmable computer that includes a memory and processor. See Choueiri at ¶¶ 56, 57, FIG.6 (describing the use of a mouse and keyboard, or headset, for interfacing with processor 52 and its execution of MATLAB toolboxes for audio decoding and reproduction.) Further, the Peters reference teaches and suggests implementing a spatial audio encoding and decoding method with a computer having a non-transitory computer readable storage medium storing instructions for a processor. Peters at ¶¶ 13, 178–181. This would have reasonably suggested implementing Choueiri’s processor 52 as a computer having the claimed non-transitory computer readable storage medium with instructions for processor 52. For the foregoing reasons, the combination of the Choueiri, the Hyperphysics and the Peters references makes obvious all limitations of the claim.
Claim 30 is drawn to “a device.” The following table illustrates the correspondence between the claimed device and the Choueiri reference.
Claim 30
The Choueiri Reference
“30. A device comprising:
The Choueiri reference describes a system for virtually navigating sound fields by interpolating signals from an array of microphone assemblies. Choueiri at Abs., ¶¶ 2–8.
“means for obtaining a first location of a first audio stream that includes an audio source;
“means for obtaining a second location of a second audio stream that includes the audio source;
Choueiri’s system includes a processor 52. Id. at ¶¶ 29, 30, FIG.6. One of ordinary skill in the art would have recognized that processor 52 represents a conventional programmable computer that includes a memory and processor. See id. at ¶¶ 56, 57, FIG.6 (describing the use of a mouse and keyboard, or headset, for interfacing with processor 52 and its execution of MATLAB toolboxes for audio decoding and reproduction.)
Further, Choueiri describes inputting and processing audio data (e.g., spherical harmonic coefficients (SHC)) and microphone assembly location data associated with a plurality of                                             
                                                N
                                            
                                         audio streams recorded by                                             
                                                N
                                            
                                         microphone assemblies to produce interpolated SHC. Id. at ¶ 16, FIG.1.
The SHC interpolation process performed by processor 52 similarly involves a step 10 of obtaining at least first and second locations of                                             
                                                N
                                            
                                         microphone assemblies. Id. at ¶¶ 15, 16, FIG.1.
“means for generating a first direction vector originating at the first location, based on a location of the audio source and the first location, and an inverse based on an energy of the audio source at the first location;
“means for generating a second direction vector originating at the second location, based on the location of the audio source and the second location, and an inverse based on an energy of the audio source at the second location; and
Step 10 further includes generating                                             
                                                N
                                            
                                         direction vectors from each of                                             
                                                N
                                            
                                         microphone assemblies to each sound source. Id. at ¶¶ 15, 17, FIG.2. Each vector inherently includes a direction component and a distance component that forms the radius used to define the valid region of each microphone assembly. See id. at FIG.2.
Choueiri’s processor 52 determines the vectors’ distance component through conventional distance measurements. Id. at ¶ 15. Choueiri does not describes the claimed use of an inverse based on the energy of audio source at the first and second locations of the first and second audio streams.
“means for determining parameters that describe a vector field based on the first direction vector and the second direction vector.”
Choueiri’s processor 52 determines a vector field, such as a set of valid microphone assemblies, from each of the                                             
                                                N
                                            
                                         vectors from each of the                                             
                                                N
                                            
                                         microphone assemblies to each sound source. Id. at ¶ 17, FIGs.1, 2. Processor 52 then calculates a set of parameters. For example, processor 52 generates interpolated SHCs from the SHCs belonging to each microphone in the set of valid microphone assemblies. Id. at ¶¶ 18, 19, FIG.1. As another example, processor 52 generates a set of interpolation weights, valid microphone assembly positions and SHCs from valid microphone assemblies in order to then generate the interpolated SHCs. Id.

Table 4
The table above shows that the Choueiri reference describes a system corresponding to the claimed device. Choueiri’s system differs from the claimed device because Choueiri does not calculate distance between its microphone assemblies and a sound source based on an inverse energy of the audio source at the locations of the microphone assemblies.
The differences between the claimed device and Choueiri’s system are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Hyperphysics article teaches that sound intensity is inversely proportional to the square of distance. This basic principle further teaches that distance is inversely proportional to the square root of intensity. One of ordinary skill would have reasonably understood that distance may be estimated from the square root of intensity, or energy. With this knowledge one of ordinary skill would have recognized that the distance component of                         
                            N
                        
                     vectors (e.g., vectors representing the direction and distance between                         
                            N
                        
                     microphone assemblies and at least one sound source) may be estimated, at least in a relative sense among vectors in the same field, from the square root of energy. Accordingly, it would have been obvious to generate Choueiri’s vectors (which include a direction and a distance component) based on the locations of                         
                            N
                        
                     microphone assemblies, the location of a sound source and the inverse energy of the source at each of the                         
                            N
                        
                     microphone assemblies. For the foregoing reasons, the combination of the Choueiri and the Hyperphysics references makes obvious all limitations of the claim.
Summary
Claims 1–4, 10–21 and 27–30 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Allowable Subject Matter
Claims 5–9 and 22–26 are objected to since they recite allowable subject matter, but also depend on a rejected claim. The claims would be allowed if they were rewritten in independent form, including all limitations of their parent claim, as well as any intervening claims.
Claim 5 depends on claim 1 and further requires the following:
“wherein as part of determining the parameters, the one or more processors are configured to:
“determine a plane wave translation of the first audio stream;
“determine a plane wave translation of the second audio stream;
“determine a covariance and a linear invertible transform for one of the plane wave translated audio streams; and
“correlate first order components of other of the plane wave translated audio stream with the covariance and linear invertible transform for the one of the plane wave translated audio streams.”
The Choueiri reference similarly generates plane wave translation of the microphone assembly SHCs. Choueiri further performs a SVD on the plane waves. However, Choueiri does not describe the claimed method of determining a covariance of the plane waves and correlating first order HOA components (W, X, Y, Z) of a first plane wave with the covariance and SVD of a second plane wave. Claims 6–9 and 22–26 recite the same or similar limitations. Accordingly, claims 5–9 and 22–26 are allowable over the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/19/2022